Citation Nr: 0716181	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  02-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an eye disability, to 
include glaucoma.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in August 
2004.  This matter was originally on appeal from an April 
2002 RO decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2004, the Board remanded the veteran's claim to the 
RO for an additional medical opinion by an ophthalmologist to 
ascertain whether the veteran's eye disability was at least 
as likely as not related to or aggravated by active military 
service or any in-service event, to include lack of in-
service treatment.  On remand, the AMC afforded the veteran a 
VA examination in September 2004 that referred the veteran to 
a glaucoma specialist.  In November 2005, a VA examiner 
reviewed the veteran's medical records, consulted with a 
glaucoma specialist and opined that it was "less likely than 
50% that his current eye condition or disability is due to 
glaucoma."  

A review of the November 2005 VA examination reveals that the 
VA examiner stated that the veteran's eye disability was not 
related to glaucoma, but failed to state whether it was at 
least as likely as not related to or aggravated by active 
military service, as instructed in the Board's August 2004 
Remand.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). Where a remand of the 
Board is not complied with, the Board itself errs in failing 
to ensure compliance.  Id.  As such, the Board cannot proceed 
with appellate review and the veteran's claim must be 
remanded for compliance with the August 2004 Board Remand 
instructions.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file should be 
forwarded to a VA ophthalmologist.  The 
VA ophthalmologist should review all 
pertinent documents in the claims file 
including all relevant medical 
opinions.  If the ophthalmologist deems 
it necessary to conduct an examination 
of the veteran for purposes of 
providing the requested opinion, the 
examination should be scheduled as soon 
as practicable.  All observations and 
clinical findings must be reported as 
part of the examination.  The 
ophthalmologist should then render an 
opinion as to whether it is "at least 
as likely as not" (50 percent or 
greater likelihood) that any current 
eye disability, to include glaucoma, is 
related to or was otherwise aggravated 
by active military service or any in-
service event, to include lack of in-
service treatment.  A complete 
rationale for any opinion expressed 
must be provided.  If the examiner 
cannot answer the above without 
resorting to speculation, then he or 
she should so state.

2.	Thereafter, the veteran's claim should 
be readjudicated.  The RO should review 
all evidence of record submitted since 
the February 2007 supplemental 
statement of the case and if any 
benefit sought on appeal remains 
denied, the RO should provide to the 
veteran and his representative another 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is for additional development.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


